UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-564



In Re: WILLIAM LEBRON CHURCH,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CA-95-612)


Submitted:   July 2, 1998                   Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Lebron Church, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lebron Church, a Virginia inmate, filed a petition for

a writ of mandamus requesting that a federal magistrate judge and

district judge recuse themselves and that they be prevented from

presiding over any future actions filed by Church. In support of

his petition, Church provided mere conclusory allegations of con-

spiracy against him. Because Church failed to establish any extra-

judicial bias, recusal is not warranted. See In re Beard, 811 F.2d

818, 827 (4th Cir. 1987). Church also seeks review of the magis-

trate judge’s orders denying certain motions and dismissing his

action filed under 42 U.S.C.A. § 1983 (West Supp. 1998). Mandamus

relief is available only if there are no other means by which the

relief sought could be granted, see In re Beard, 811 F.2d at 826,

and may not be used as a substitute for appeal. See In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). Because Church

could have appealed these orders, mandamus relief is unavailable.

We therefore deny Church’s petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2